Citation Nr: 0311978	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for acute myeloid 
leukemia for the purposes of accrued benefits.

3.  Entitlement to dependents' educational assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had military service from July 1952 to July 1955.  
He died in July 2000.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2000 and later rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which denied service connection 
for the cause of death based on acute myeloid leukemia.  The 
RO also denied entitlement to accrued benefits, and to 
eligibility for Dependents' Educational Assistance pursuant 
to the provisions of 38 U.S.C.A. Chapter 35.

In January 2002, the appellant appeared before a decision 
review officer at a personal hearing at the RO and gave 
testimony in support of her claim.  A copy of the transcript 
of that hearing is of record.


FINDINGS OF FACT

1.	The veteran died in July 2000, at the age of 68 years, 
from acute myeloid leukemia.

2.	At the time of his death, service connection was in 
effect for pilonidal scar, rectal condition, evaluated 
as 10 percent disabling, and his claim of entitlement to 
service connection for acute myeloid leukemia was 
pending at the RO.

3.	The service-connected pilonidal scar did not 
substantially or materially contribute to the veteran's 
death.

4.	The veteran was not exposed to ionizing radiation or 
identified toxic substances during service.

5.	Acute myeloid leukemia was first present many years 
after service.  

6.	The veteran's acute myeloid leukemia is not causally 
related to his active service or any disease or injury 
therein.


CONCLUSIONS OF LAW

1.	Acute myeloid leukemia was neither incurred in nor 
aggravated by service, and may not be so presumed. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), (d) (2002).

2.	A disease or injury incurred in service did not 
contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.311, 3.312 (2002).

3.	Entitlement to accrued benefits is precluded as a matter 
of law. 38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.807 
(2002).

4.	The required conditions for entitlement to dependent's 
educational assistance under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The record contains numerous medical records including 
service medical records, VA and private records of 
hospitalization and treatment.  Only the salient records are 
discussed below.

The death certificate shows that the veteran died in July [redacted], 
2000, from acute myeloid leukemia (AML).  No other cause of 
death is listed. At the time of his death, service connection 
was in effect for pilonidal scar, rectal condition, evaluated 
10 percent disabling since April 1961.

On July 1952 enlistment examination, the veteran was noted as 
qualified for enlistment, with no defects noted.  The service 
medical records (SMRs) are remarkable for treatment for 
recurrent pilonidal cyst.  The records are completely 
negative for any malignancy or exposures to ionizing 
radiation or other substances.  July 1955 separation 
examination listed the veteran's defects as acne over the 
upper chest and back.  No other general medical disorders 
were noted.

In 1961, the veteran filed a claim for service connection for 
injuries to his back, arm, and for pilonidal cyst.  Service 
connection was granted by November 1961 rating decision, for 
pilonidal scar rated as 10 percent disabling, effective from 
April 1961.  The claims of entitlement to service connection 
for back and arm disabilities were denied, as not shown by 
any evidence of record.  In January 1981, February 1987 and 
September 1997, the veteran filed claims for service 
connection for hearing loss.  The claims were denied.

In a May 2000 VA Form 21-4138 the veteran claimed entitlement 
to service connection for AML "due to exposures during 
service."  He attached a letter from his physician Dr. C, 
dated in April 2000, which indicated that bone marrow biopsy 
showed that the veteran's leukemia arose from hematopoietic 
stem cell damage at the genetic level.  The physician cited 
to the text "Cancer, Principles and Practice of Oncology, 5th 
ed., 2294-2295", in noting that there is a relationship 
between the risk of developing AML and a history of exposure 
to radiation or carcinogens including, but not limited to, 
nitrogen mustards, epipodophyllotoxins, cigarette smoke, and 
benzene.  The physician stated "because [the veteran] may 
have had such exposures during his years of service, his 
diagnosis of AML should be taken into consideration when 
assessing his qualifications for service connected 
benefits."

In an attached letter, Dr. G, at the Hematology /Oncology 
section of the VA Medical Center, opined " [t]here is no 
doubt that [the veteran's] military service and occupational 
exposure may have played a role in the development of his 
disease.  He is a Korean War veteran with extensive combat 
experience.  Exposure to environmental toxins during that era 
would quite possibly have increased his risk of damage to his 
stem cells leading to his present leukemia.  In the early 
1950s knowledge of the toxicity of many commonly used 
solvents and military supplies was quite rudimentary and 
soldiers were routinely exposed to materials now known to be 
potent carcinogens.  I believe [the veteran] has strong 
grounds for being considered as a service connected veteran 
in regards to his acute leukemia."

In early July 2000, the RO requested that the veteran specify 
the toxins and/or solvents to which he was exposed during his 
military service.  In a July 2000 VA Form 21-4138, the 
veteran's representative indicated that the veteran was 
"assigned to field artillery in war zone and as such was 
exposed to multiple chemicals to include POL (benzene), 
etc."  The representative noted that the veteran could not 
identify the exact chemicals that he was exposed to due to 
his poor health.  The veteran died in July 2000.

In August 2000, the appellant submitted a VA Form 21-534, 
which is by its title an application for dependency and 
indemnity compensation, death pension and accrued benefits, 
including death compensation if applicable.  In a September 
2000 letter and a VA Form 21-4138, she reiterated her claims.

By November 2000 rating decision, the RO denied service 
connection for the cause of death, finding that the evidence 
failed to establish any relationship between the veteran's 
military service from July 1952 to 1955, and his death in 
July 2000.  The RO also denied service connection for AML as 
a result of exposure to ionizing radiation, finding no 
evidence of record that the veteran was exposed to ionizing 
radiation during active service, that he developed AML in 
service or within the first post-service year, or that AML 
was aggravated or caused by exposures in service.  The RO 
also denied eligibility to accrued benefits, and Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35.

April 1999 VA hospitalization discharge summary reveals that 
the veteran presented in March 1999 complaining of 3 weeks of 
fatigue and headache.  He reported working out regularly 
lifting weights and playing basketball, and had noticed much 
more fatigue after a typical workout.  

The physician noted that the veteran was a retired shipwright 
and had worked on nuclear submarines from 1980 to 1986; had 
worked through the 1960s and 1970s for engineering firms in 
the Boston area in structural construction; had owned a 
cleaning company and been exposed to multiple solvents, and 
had asbestos exposure.  July 2000 VA hospital discharge 
summary noted that the veteran reported working on nuclear 
submarines, but with no excessive radiation exposure, and had 
a known asbestos exposure and a remote history of tobacco and 
alcohol use.

In January 2002 the appellant testified before a Decision 
Review Officer at the RO to the effect that after separation 
the veteran worked at a company inspecting wells and metal 
polishing drums or tanks in which nuclear reactors were kept.  
She indicated that he owned a health club business, a 
cleaning business where he did domestic cleaning for doctor's 
offices and homes, and had worked at the naval shipyard as a 
shipwright's assistant.  She testified that he had never 
worked in areas exposed to nuclear radiation.  

The appellant asserted that service connection is warranted 
for the cause of the veteran's death because he developed AML 
as a consequence of in service exposure to substances.  In 
support, she cited his Korean War combat service; reports of 
him being missing in action for 6 months during service; and 
his statements to a treating physician that he was in field 
artillery while in Korea.  She admitted that the veteran did 
not speak much about his war experiences.  She testified to 
having ruled out civilian exposure to carcinogenic substances 
or radiation, and that on learning that the veteran was in 
field artillery in Korea, the veteran's physician indicated 
that prior bone marrow damage could have happened in Korea.  
When asked whether the doctor said to the veteran " oh, yes 
you were in artillery so therefore you were exposed to this" 
the appellant responded "No."  (see Hearing Transcript, 
pp.10-11).

The appellant's representative argued that civilian exposure 
to substances that could damage bone marrow had been ruled 
out by the appellant's testimony, thus exposure could only 
have been during service.  The appellant requested that the 
veteran's personnel records be obtained for further 
investigation in this regard.

By letter of February 2002 to the National Personnel Records 
Center, the RO requested the veteran's personnel file.  A 
second request was made in September 2002.  In November 2002, 
NPRC responded that after an "extensive and thorough search 
of its records" it had concluded that personnel records for 
the veteran either did not exist, or NPRC did not have them, 
and further attempts to locate them would be futile.

II. Analysis

I.  Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  Except as specifically 
noted, the new regulations became effective November 9, 2000.

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required in order to comply with the duty to assist.  In 
this regard, the Board notes that by virtue of the November 
2000 rating decision, as well as in the March and November 
2001 statements of the case, supplemental statement of the 
case dated in December 2002, and various correspondence, VA 
informed the appellant of the evidence needed to support her 
claim.  In a letter dated in October 2000, the appellant was 
notified of the need to supply competent medical evidence to 
show that the veteran's service-connected disabilities 
contributed to his death, and that the condition which caused 
or contributed to his death was possibly related to military 
service, because the veteran was not previously service-
connected for the condition listed as the cause of death.  
The appellant's representative submitted a VA Form 21-4138 
dated in October 2000, stating "all treatment and diagnoses 
and nexus for a well grounded claim are in the veteran's C-
File from his pending claim at the time of his death."  A 
copy of the veteran's death certificate was provided.

In a VCAA letter dated in July 2001, the appellant was 
notified of the VCAA and of the need to provide releases and 
to identify any additional sources of outstanding medical 
treatment records.  The RO also notified the appellant of 
efforts VA would make to secure outstanding medical records 
of treatment, and that VA would provide a medical examination 
or obtain a medical opinion if necessary for a decision on 
the claim.  Although the letter was general in nature, 
evidentiary requirements for cause of death claims had 
already been provided in October 2000.  Although the letter 
(erroneously) noted the time limit for submission of this 
evidence as May 12, 2001 (a date prior to the date of the 
letter), the appellant was also informed that evidence 
received within one year of that letter would entitle her to 
benefits from the date of claim, should benefits be granted.

The appellant was afforded a January 2002 hearing at the RO, 
and the RO made repeated attempts to obtain the veteran's 
personnel records.  The appellant and her representative have 
been given ample opportunity to submit additional evidence 
and written argument, and submitted a VA Form 646 dated in 
February 2003, indicating that they had no further argument.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without another remand of the case to the RO for 
providing additional assistance to the appellant in the 
development of her claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid her 
in substantiating her claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001.

The Board also notes that during the course of this appeal, 
the regulation authorizing the Board to develop evidence or 
to cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  However, 
since the decision herein is not based on evidence developed 
by the Board pursuant to the invalidated regulations, the 
Board will proceed with adjudication of this appeal.

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case. 38 C.F.R. § 3.303(a).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. 38 U.S.C.A. §§ 1112, 
5107; 38 C.F.R. §§ 3.307, 3.309.  

In the determination of a claim for service connection based 
upon ionizing radiation exposure under 38 C.F.R. § 3.311, at 
a minimum, the following threshold elements must be met: (1) 
established presence of a radiogenic disease; (2) the 
claimant must have had service; (3) the disease may not be 
one covered as presumptively service connected under §§ 3.307 
or 3.309 and manifested within the applicable presumptive 
period of § 3.311(b)(5); (4) the claimant must contend the 
radiogenic disease was the result of exposure to ionizing 
radiation, and (5) there is a positive dose estimate. Wandel 
v. West, 11 Vet. App. 200, 205-06 (1998); see also Hilkert v. 
West, 12 Vet. App. 145, 147, 151 (1999) (en banc).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; . . 
. . (xxiv)Any other cancer. 38 C.F.R. § 3.311(b)(2) as 
amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." 38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After review of the entire evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  The Board finds dispositive the 
absence of any evidence showing-or any reason to believe-
that the veteran was exposed to radiation or toxic substances 
during service.  The only allusion to relevant toxic exposure 
in the treatment records refers to the veteran's exposure to 
solvents after service, as the owner of a cleaning company.  
The appellant suggested in her testimony that this was 
ordinary office cleaning, not involving toxic exposures.

The evidence shows that the veteran's leukemia was first 
clinically manifested over 40 years after his 1955 discharge 
from service.  The appellant argues that the leukemia is the 
result of radiation or chemical exposure in service while 
assigned to field artillery during the Korean War.  However, 
there is no competent evidence that the veteran had such 
exposure in service.  In fact, the evidence of record reveals 
no specific allegations regarding where and when such 
exposure occurred.  There is no allegation by the veteran 
himself of such exposure.  The treatment records indicate he 
worked with nuclear submarines after service but had "no 
excessive radiation exposure."  There is no indication of 
radiation exposure during service.  Although it was argued 
that the personnel records may rule out any exposure during 
the war, any exposure remains highly speculative and neither 
radiation nor substances have been unequivocally identified 
by anyone.

The veteran's service medical records are of record and 
include no evidence of any exposures as asserted, and it is 
not alleged that the personnel records would reveal any 
identified exposure in service.  Notably, the veteran's 
hospitalization reports document him as owning a cleaning 
company in the late 1970s with exposure to multiple solvents; 
working in structural construction in the 1960s and 1970s, 
and having had known exposure to asbestos.

Even if the veteran did have the claimed exposure to 
carcinogens in service, there is no competent evidence of a 
nexus between the claimed exposures and the onset of his 
acute myeloid leukemia over forty years later.  The veteran's 
physicians refer to an established relationship between the 
risk of developing AML and exposure to radiation or 
carcinogens, such as benzene, nitrogen mustards, cigarette 
smoke and other listed agents, and assert that the veteran 
"may" have had exposure in service, or allude to the 
veteran's possible exposure to such substances while in 
service.  However, none of the physicians state that such 
exposure actually occurred, or that the veteran's leukemia is 
the result of an identified exposure.  Thus while the 
physicians' statements are helpful from a general 
perspective, they fail to provide any evidence of actual 
exposure, or actual causal link between a specific exposure 
and onset of AML many decades later.  At best, these 
statements are highly speculative and cannot therefore be 
considered as competent evidence of exposure during service.

The Board is sympathetic to the appellant's testimony and 
statements, but notes that, as a lay person, the appellant is 
not competent to establish a medical diagnosis or show a 
medical etiology merely by her own assertions; such matters 
require medical expertise. See 38 C.F.R. § 3.159(a)(1); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  And 
she has admitted that the veteran did not disclose to her any 
details of toxic exposure in service.

Accordingly, the Board concludes that as the preponderance of 
the evidence is squarely against the claim for service 
connection for AML, including as the cause of the veteran's 
death, the benefit of the doubt doctrine is not for 
application. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Entitlement to Accrued benefits 

Generally, an accrued benefits claimant is entitled to what 
was properly due to the veteran at the time of his death 
under existing ratings or decisions, or based on evidence in 
the file at date of death, and which were unpaid to the 
veteran for a period not to exceed two years. Zevalkink v. 
Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996); 38 U.S.C.A. § 
5121(a).  A surviving spouse may file a claim for accrued 
benefits only when the veteran had a claim pending at the 
time of his death. See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).

The veteran's claim for service connection for AML was 
pending at the time of his death in July 2000.  However, 
because the claim for service connection for AML (the cause 
of death) has been denied as discussed above, the claim for 
accrued benefits must also be denied.  As the disposition of 
this claim is based on the law, and not the facts of the 
case, the claims must be denied based on a lack of 
entitlement under the law. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

IV.  Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability. 38 C.F.R. § 3.807(a).  

In this case, the veteran did not have a permanent and total 
service- connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service connected.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claims must be denied based on a lack 
of entitlement under the law. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As a final point, the Board notes that although the Court has 
held that the VCAA is potentially applicable to all pending 
claims (see Holliday v. Principi, 14 Vet. App. 280 (2001)), 
the Court has recently held that VA's duties to notify and 
assist contained in the VCAA are not applicable to claims 
such as these in which the law, rather than the evidence, is 
dispositive. See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. at 132.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

